AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 11th day of November, 2013, to the Amended and Restated Custody Agreement, originally made and entered into as of June22, 2006, and amended and restated as of May 15, 2013, (the “Agreement”) is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”), on behalf of its separate series, the Hodges Funds and U.S. Bank N.A., a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit G to the Agreement is hereby superseded and replaced with Amended Exhibit G attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANK N.A. By:/s/ Elaine E. Richards By:/s/ Michael R. McVoy Name:Elaine E. Richards Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Amended Exhibit G to the Professionally Managed Portfolios Amended and Restated Custody Agreement Name of Series Date Added Hodges Fund Hodges Small Cap Fund Hodges Blue Chip 25 Fund Hodges Equity Income Fund Hodges Pure Contrarian Fund Hodges Small Intrinsic Value Fund On or after November 11, 2013 Hodges Small-Mid Cap Fund On or after November 11, 2013 HODGES CUSTODY SERVICES FEE SCHEDULE EFFECTIVE:09/01/2009 Annual fee based upon market value per fund*: [ ] basis point on average daily market value Minimum annual fee per fund - $[ ] Plus portfolio transaction fees Portfolio Transaction fees: $[ ] per book entry DTC transaction $[ ] per principal paydown $[ ] per short sale $[ ] per US Bank repurchase agreement transaction $[ ] per option/future contract written, exercised or expired $[ ] per book entry Federal Reserve transaction $[ ] per mutual fund trade $[ ] per Cedel/Euroclear transaction $[ ] per disbursement (waived if U.S. Bancorp is Administrator) $[ ] per Fed Wire $[ ] per margin variation Fed wire $[ ] per segregated account per year ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at prime interest rate plus [ ]. Plus Out-of-Pocket Expenses, including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, extraordinary expenses based upon complexity, and all other out-of-pocket expenses. Fees are billed monthly. * Subject to CPI increase, Milwaukee MSA Advisor’s Signature not required as domestic and global fees are not changing – only the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund are being added. 2 Amended Exhibit G (continued) to the Professionally Managed Portfolios Amended and Restated Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE at February, 2011 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All [ ] $[ ] Lebanon All [ ] $[ ] Australia All [ ] $[ ] Lithuania All [ ] $[ ] Austria All [ ] $[ ] Luxembourg All [ ] $[ ] Bahrain All [ ] $[ ] Malaysia All [ ] $[ ] Bangladesh All [ ] $[ ] Mali* All [ ] $[ ] Belgium All [ ] $[ ] Malta All [ ] $[ ] Benin* All [ ] $[ ] Mauritius All [ ] $[ ] Bermuda All [ ] $[ ] Mexico All [ ] $[ ] Botswana All [ ] $[ ] Morocco All [ ] $[ ] Brazil All [ ] $[ ] Namibia All [ ] $[ ] Bulgaria All [ ] $[ ] Netherlands All [ ] $[ ] Burkina Faso* All [ ] $[ ] New Zealand All [ ] $[ ] Canada All [ ] $[ ] Niger* All [ ] $[ ] Cayman Islands* All [ ] $[ ] Nigeria All [ ] $[ ] Channel Islands* All [ ] $[ ] Norway All [ ] $[ ] Chile All [ ] $[ ] Oman All [ ] $[ ] China“A” Shares All [ ] $[ ] Pakistan All [ ] $[ ] China“B” Shares All [ ] $[ ] Peru All [ ] $[ ] Columbia All [ ] $[ ] Philippines All [ ] $[ ] Costa Rica All [ ] $[ ] Poland All [ ] $[ ] Croatia All [ ] $[ ] Portugal All [ ] $[ ] Cyprus* All [ ] $[ ] Qatar All [ ] $[ ] Czech Republic All [ ] $[ ] Romania All [ ] $[ ] Denmark All [ ] $[ ] Russia Equities/Bonds [ ] $[ ] Ecuador All [ ] $[ ] Russia MINFINs [ ] $[ ] Egypt All [ ] $[ ] Senegal* All [ ] $[ ] Estonia All [ ] $[ ] Singapore All [ ] $[ ] Euromarkets(3) All [ ] $[ ] Slovak Republic All [ ] $[ ] Finland All [ ] $[ ] Slovenia All [ ] $[ ] France All [ ] $[ ] South Africa All [ ] $[ ] Germany All [ ] $[ ] South Korea All [ ] $[ ] Ghana All [ ] $[ ] Spain All [ ] $[ ] Greece All [ ] $[ ] Sri Lanka All [ ] $[ ] Guinea Bissau* All [ ] $[ ] Swaziland All [ ] $[ ] Hong Kong All [ ] $[ ] Sweden All [ ] $[ ] Hungary All [ ] $[ ] Switzerland All [ ] $[ ] Iceland All [ ] $[ ] Taiwan All [ ] $[ ] India All [ ] $[ ] Thailand All [ ] $[ ] Indonesia All [ ] $[ ] Togo* All [ ] $[ ] Ireland All [ ] $[ ] Trinidad & Tobago* All [ ] $[ ] Israel All [ ] $[ ] Tunisia All [ ] $[ ] Italy All [ ] $[ ] Turkey All [ ] $[ ] Ivory Coast All [ ] $[ ] UAE All [ ] $[ ] Jamaica* All [ ] $[ ] United Kingdom All [ ] $[ ] Japan All [ ] $[ ] Ukraine All [ ] $[ ] Jordan All [ ] $[ ] Uruguay All [ ] $[ ] Kazakhstan All [ ] $[ ] Venezuela All [ ] $[ ] Kenya All [ ] $[ ] Vietnam* All [ ] $[ ] Latvia Equities [ ] $[ ] Zambia All [ ] $[ ] Latvia Bonds [ ] $[ ] * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. 3 Amended Exhibit G (continued) to the Professionally Managed Portfolios Amended and Restated Custody Agreement Annual Base Fee - $[ ] per account (fund) will be WAIVED, due to the Hodges Small Cap Fund holding one foreign security.If additional foreign securities are purchased, the fee schedule will be evaluated and the base fee may be applied.All transaction and safekeeping fees will be charged as noted in the above schedule.Additional Out-of-Pocket Expenses will be charged, as indicated below. Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). For all other markets specified above, surcharges may apply if a security is held outside of the local market. Straight Through Processing – fees waived. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $[ ]. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed.Tax reclaims that have been outstanding for more than [ ] ([]) months with the client will be charged $[ ] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 4
